Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the claims
Claims 1, 3, 19, 23, 26-27 and 49-50 are pending. Claims 6-7, 15, 17, 20-21, 48 and 51-53 have been cancelled. Claims 1, 3, 19, 23 and 27 have been amended. Claims 1, 3, 19, 23, 26-27 and 49-50 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
The rejection of claims 1, 3, 6-7, 15, 17, 19-21, 23, 26-27 and 48-53 as unpatentable under 35 USC 103(a) over Kaempfer et al. in view of Winquist et al. is withdrawn in view of the amendments to the claims.

Double Patenting
The rejection of claims 1, 3, 6-7, 15, 17, 19-21, 23, 26-27 and 48-53 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9546207 is withdrawn in view of the amendments to the claims. 

EXAMINER’S REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a method for the treatment of an influenza type A viral pathogen infection in a human subject comprising administering (a) a peptide selected from the group consisting of SEQ ID NO: 2 and SEQ ID NO: 7; and (b) at least one viral neuraminidase inhibitor, wherein the amount of at least one of (a) and (b) is sub-therapeutic.

However, Kaempfer et al. do not teach nor suggest that the combination of SEQ ID NO: 2 and at least one viral neuramidase inhibitor, wherein the amount of at least one of SEQ ID NO: 2 and a viral neuramidase inhibitor is sub-therapeutic, has a synergistic effect.
For this reason, the claims are both novel and unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022. The examiner can normally be reached M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658